USCA11 Case: 18-11165      Date Filed: 11/22/2021   Page: 1 of 32




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 18-11165
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
PATRICK TONGE,
SERGE FRANCOIS,


                                          Defendants-Appellants.


                   ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:16-cr-20399-DPG-2
                    ____________________
USCA11 Case: 18-11165        Date Filed: 11/22/2021   Page: 2 of 32




2                      Opinion of the Court               18-11165



Before BRANCH, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Patrick Tonge and Serge Francois were convicted of federal
crimes arising out of their work at Atlantic Pharmacy & Com-
pounding, a Florida pharmacy that collected over thirty-one mil-
lion dollars in fraudulent claims from federal insurance programs.
Both men challenge their convictions on direct appeal. After care-
ful consideration and with the benefit of oral argument, we affirm
their convictions and sentences.
                        I.     Background

        The defendants’ convictions, and thus these appeals, begin
and end with Atlantic Pharmacy, a pharmaceutical business that
manufactured and sold custom medications. Serge Francois
opened Atlantic in 2009, owned the business, and was the pharma-
cist-in-charge. Atlantic’s business operations largely involved non-
sterile compounding, specifically the creation of compound pre-
scription creams (“CPCs”) from scratch using various raw materi-
als. Francois hired Patrick Tonge, his former used car dealer and
personal trainer, to manage Atlantic’s CPC business, despite Tonge
having no pharmaceutical training. In total, Atlantic collected over
thirty-one million dollars in claims for CPCs from TRICARE and
the Federal Employee Health Benefits Program (“FEHBP”), two
federal insurance programs.
USCA11 Case: 18-11165        Date Filed: 11/22/2021     Page: 3 of 32




18-11165               Opinion of the Court                         3

       In 2017, Tonge and Francois were indicted on federal
charges including conspiracy, healthcare fraud, paying illegal
healthcare kickbacks, introducing misbranded drugs into interstate
commerce, money laundering, obstruction, and making false state-
ments. The government alleged that Tonge and Francois stole mil-
lions of dollars from federal healthcare programs by (1) making
misrepresentations about Atlantic that allowed the pharmacy to
obtain access to federal insurance networks; (2) filing fraudulent
claims based on invalid CPC prescriptions; and (3) paying illegal
kickbacks to “marketers” who then paid doctors and patients to
fuel Atlantic’s CPC business.
        After a lengthy trial in the Miami federal courthouse, jury
deliberations began on Thursday, August 31. By Tuesday, Septem-
ber 5, Hurricane Irma had formed in the Gulf of Mexico. That af-
ternoon, the district court informed the parties, outside the hearing
of the jury, that one juror would have difficulties returning the next
day due to the need to make storm-related preparations. Another
juror needed to return a rental car by 6:00 PM that evening. The
lawyers agreed to allow the jury to continue deliberating as long as
possible on Tuesday, even going so far as to pay for an extra day of
the juror’s rental car to allow deliberations to continue past 6:00
PM. The jury returned a verdict that evening at or around 9:50 PM
convicting Tonge and Francois of many of the charged offenses
while acquitting each defendant of at least some counts.
       Below, we describe the background of Atlantic’s CPC busi-
ness as it relates to the convictions at issue in this appeal. Because
USCA11 Case: 18-11165        Date Filed: 11/22/2021     Page: 4 of 32




4                      Opinion of the Court                 18-11165

Francois and Tonge were convicted, we take the evidence in the
light most favorable to the government.
     A. Atlantic’s Misrepresentations to Gain Admission to a
    Federal Insurance Network and Obtain a DEA Registration
       TRICARE and the FEHBP contracted with a pharmacy ben-
efit manager, Express Scripts International, to establish a network
of healthcare providers for use by the programs’ beneficiaries.
Membership in Express Scripts’s network was an ex ante require-
ment for submitting a claim to either TRICARE or the FEHBP.
Any pharmacy that wanted to submit claims for CPCs would also
have been required to possess a Drug Enforcement Administration
(“DEA”) registration to dispense or handle controlled substances in
the pharmaceutical context. Atlantic was admitted to Express
Scripts’s network and received a DEA registration, allowing it to
submit claims to TRICARE and the FEHBP and work with CPCs
containing controlled substances.
        In obtaining these privileges for Atlantic, Francois made sub-
stantial misrepresentations to Express Scripts and the DEA. First,
Francois lied about himself and Atlantic throughout the phar-
macy’s interactions with Express Scripts. Francois submitted Atlan-
tic’s initial application in 2010 and made subsequent recertifications
in 2013 and 2014. As part of these interactions, Francois stated that
his sister Rosemary owned Atlantic, that his DEA license had never
been suspended, that he had never been arrested, that he had never
filed for bankruptcy, and that Atlantic had never paid more than
twenty-five thousand dollars to any subcontractor. Each of those
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 5 of 32




18-11165               Opinion of the Court                       5

representations was false. If Francois had been truthful, Express
Scripts would never have credentialed Atlantic as an in-network
provider, walling it off from TRICARE and FEHBP claims. And
second, Francois lied during Atlantic’s DEA registration by assert-
ing that his DEA license had never been suspended when in fact, it
had been. Were it not for this lie, the DEA would have never
granted Atlantic a registration allowing the pharmacy to fill and
dispense CPC prescriptions involving controlled substances.
              B. Atlantic’s Fraudulent CPC Business
       The problems at Atlantic Pharmacy did not end with Fran-
cois’s misrepresentations to Express Scripts and the DEA. To re-
ceive payment from Express Scripts on any given claim, an in-net-
work pharmacy had to satisfy two requirements: (1) the prescrip-
tion underlying the claim had to be valid and (2) the patient had to
have been charged a co-payment. For a prescription to be valid, a
physician had to have examined the patient, the prescription
needed to have been medically necessary, and the pharmacy
needed to have been licensed in the patient’s home state. Although
Francois and Tonge processed, certified, and submitted Atlantic’s
CPC claims to Express Scripts, those claims systematically failed to
meet either requirement.
       Atlantic’s CPC operations proceeded as follows. First, a phy-
sician would send a prescription to Atlantic where it would be pro-
cessed and entered into a computer system. The employee enter-
ing this information was required to be a licensed pharmacist or
USCA11 Case: 18-11165        Date Filed: 11/22/2021     Page: 6 of 32




6                      Opinion of the Court                 18-11165

pharmacy technician. Then, the processing employee submitted
the file to Express Scripts for approval, and Atlantic filled the pre-
scription if the claim was eventually approved. Despite his com-
plete lack of pharmaceutical training, Tonge processed many of At-
lantic’s CPC prescriptions and submitted many of its claims. Next,
after Express Scripts approved a prescription, a pharmacy techni-
cian manufactured the CPC, and a pharmacist, usually Francois,
reviewed and certified it as valid. Finally, Atlantic would dispense
the CPC to a patient, often mailing prescriptions to patients living
in states where Atlantic was not licensed to do business.
        The fraudulent nature of Atlantic’s CPC business was due
just as much to its marketing, which relied on paying doctors and
patients to generate prescriptions, as its fulfillment practices. Over
the life of the business, Atlantic contracted with several different
“marketers” to promote its CPCs: DIRIV, PGRX, and RX. In each
case, Atlantic agreed to pay a percentage of the profits earned on
every CPC back to the marketer that referred the prescription. In
turn, Atlantic’s marketers paid doctors, patients, and other parties
to obtain access to the physician signatures and federal insurance
beneficiary identities required to submit fraudulent claims to
TRICARE and the FEHBP. Atlantic maintained close ties with its
marketers, oftentimes directly involving itself in the scheme by (1)
engaging in detailed negotiations with marketers and doctors con-
cerning the kickback percentage that Atlantic would pay; (2) chang-
ing the chemical formulas that it requested marketers write pre-
scriptions for; (3) ignoring credible reports that at least some CPC
USCA11 Case: 18-11165        Date Filed: 11/22/2021      Page: 7 of 32




18-11165                Opinion of the Court                         7

prescriptions were being written using forged physician signatures;
and (4) attempting to hire away marketers’ physicians to work di-
rectly for Atlantic
            C. Atlantic’s Attempts to Conceal its Fraud
        Perhaps unsurprisingly, many patients contacted Atlantic to
try to return medications that they knew nothing about and neither
needed nor wanted. To minimize losses from repayment obliga-
tions and conceal the number of attempted returns, Francois and
Tonge adopted a policy to try to convince reluctant patients to
keep their CPCs. Francois directed Tonge and another Atlantic em-
ployee, Amanda Lee, to tell patients that their medications were
free because Atlantic was not charging any co-payment. But Tonge
knew that co-payment reduction policies violated federal law be-
cause he had written himself an email explaining as much. Francois
also lied to investigators during their search of Atlantic’s offices to
prevent the discovery of equipment used to conduct the CPC busi-
ness, was present on an email chain where Tonge asked the owners
of RX, Celep and Sonsoles Simsir, to destroy physical and electronic
evidence, and traveled to Lee’s home to demand that she not in-
criminate him in the fraud. Tonge deleted emails from an account
he used to conduct pharmacy business when it became clear that
Atlantic was under suspicion.
       Although Tonge and Francois attempted to conceal the
fraudulent nature of Atlantic’s operations, that fraud was neverthe-
less open and obvious. One of Atlantic’s pharmacists quit three
USCA11 Case: 18-11165           Date Filed: 11/22/2021   Page: 8 of 32




8                          Opinion of the Court               18-11165

months after being hired due to his perception of rampant fraud,
and other employees believed fraud was occurring based on daily
calls from customers complaining about unwanted CPCs. Despite
these events, Francois certified CPC prescriptions as valid that his
former employee had rejected as fraudulent.
                     II.      Standards of Review

        We review prosecutorial misconduct claims and the suffi-
ciency of the evidence de novo. United States v. Eckhardt, 466 F.3d
938, 947 (11th Cir. 2006); United States v. Mendez, 528 F.3d 811,
814 (11th Cir. 2008). Evidentiary rulings and refusals to give a re-
quested jury instruction are reviewed for abuse of discretion.
United States v. Tokars, 95 F.3d 1520, 1530–31 (11th Cir. 1996). And
although “[w]e review de novo the legal question of whether an
indictment sufficiently alleges a statutorily proscribed offense . . . a
district court’s denial of a motion to dismiss an indictment is re-
viewed for abuse of discretion.” United States v. Seher, 562 F.3d
1344, 1356 (11th Cir. 2009). Claims not preserved at trial are re-
viewed only for plain error, meaning the defendant bears the bur-
den of establishing an error that was plain, affected his substantial
rights, and seriously affected “the fairness, integrity, or public rep-
utation of judicial proceedings.” United States v. Gonzalez, 834
F.3d 1206, 1218 (11th Cir. 2016). Non-constitutional error is harm-
less when it does not affect the substantial rights of the parties.
United States v. Gallegos-Aguero, 409 F.3d 1274, 1277 (11th Cir.
2005).
USCA11 Case: 18-11165            Date Filed: 11/22/2021   Page: 9 of 32




18-11165                Opinion of the Court                         9

                          III.      Discussion

       Tonge and Francois challenge their convictions on a num-
ber of grounds, some raised by both defendants and some only by
Francois. We discuss each issue in turn below, specifying the appli-
cable defendant or defendants.
                  A. Sufficiency of the Indictment
       Francois begins by challenging the sufficiency of Counts
One through Nineteen of the Fourth Superseding Indictment. Be-
cause the indictment’s text mirrored the relevant statutes and in
several cases was nearly identical to language we have expressly
approved, the challenged counts were legally sufficient on de novo
review. Thus, we conclude that the district court did not abuse its
discretion in denying Francois’s motion to dismiss.
       As an initial matter, Francois has waived any challenge as to
the sufficiency of Count Fourteen. Rule 12(b)(3)(B) of the Federal
Rules of Criminal Procedure requires that any claim of defect in an
indictment “be raised by pretrial motion if the basis for the motion
is then reasonably available and the motion can be determined
without a trial on the merits.” FED. R. CRIM. P. 12(b)(3)(B). When a
criminal defendant fails to properly raise a defense based on a de-
fect in the indictment “that was clear from the face of the indict-
ment and that does not satisfy any of the exceptions set forth in
[Rule 12]” he “waive[s] this issue by failing to raise it in a pretrial
motion.” United States v. Ramirez, 324 F.3d 1225, 1227 (11th Cir.
2003). Because Francois’s motion to dismiss did not cover Count
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 10 of 32




10                     Opinion of the Court                18-11165

Fourteen and there has been no argument that either of Rule 12’s
exceptions apply, Francois has abandoned any sufficiency challenge
as to that count.
       Francois’s properly raised challenges to Counts One
through Thirteen and Fifteen through Nineteen fare no better. A
legally sufficient indictment must “contain[] the elements of the of-
fense charged and fairly inform [the] defendant of the charge
against which he must defend.” Hamling v. United States, 418 U.S.
87, 117 (1974). It must also “enable[] him to plead an acquittal or
conviction in bar of future prosecutions for the same offense.” Id.
We have explained that “we need not find an indictment defective
simply because it fails to allege mens rea so long as the allegation
that the crime was committed with the requisite state of mind may
be inferred from other allegations in the indictment.” Seher, 562
F.3d at 1356. And generally, “practical, rather than technical, con-
siderations govern.” Id. (quoting United States v. Hooshmand, 931
F.2d 725, 735 (11th Cir. 1991)).
       Counts One through Thirteen of the indictment were le-
gally sufficient because they mirrored the relevant statutes, charg-
ing Francois with knowingly and willfully conspiring “to know-
ingly and willfully execute a scheme and artifice to defraud a health
care program . . . by means of materially false and fraudulent pre-
tenses, representations, and promises.” To begin with, the conspir-
acy statute is almost identical to the indictment, criminalizing “at-
tempt[ing] or conspir[ing] to commit any offense under [Chapter
63],” including healthcare fraud, which is defined as “knowingly
USCA11 Case: 18-11165        Date Filed: 11/22/2021     Page: 11 of 32




18-11165                Opinion of the Court                        11

and willfully execut[ing], or attempt[ing] to execute, a scheme or
artifice . . . in connection with the delivery of or payment for health
care benefits, items, or services . . . to defraud any health care ben-
efit program; or . . . obtain, by means of false or fraudulent pre-
tenses, representations, or promises, any of the money or property
owned by, or under the custody or control of, any health care ben-
efit program[.]” 18 U.S.C. §§ 1347, 1349. The indictment also iden-
tified the manner and means of the charged conspiracy and alleged
that Francois “knowingly caused Atlantic to submit $37,263,519 in
false and fraudulent claims to TRICARE and [the] FEHBP for com-
pounded medications which were not medically necessary, not
properly prescribed by a licensed medical professional and often
not provided to TRICARE and FEHBP beneficiaries.” Thus, Count
One of the indictment took pains to “fairly inform [Francois] of the
charge[s] against which he must defend.” Hamling, 418 U.S. at 117.
Counts Two through Thirteen, which charged specific acts of
healthcare fraud, contained the same mirroring language and de-
scription of the alleged scheme to defraud. And like Count One,
Counts Two through Thirteen charted relevant information for
each count, including the TRICARE beneficiary, the date of the
claim, the prescription number, the amount claimed by Atlantic,
and the first ingredient in each prescription.
       In addition, Counts One through Thirteen were sufficient as
a matter of law in the light of our recent decision upholding an in-
dictment for healthcare fraud and conspiracy using language nearly
identical to that used in this case. See United States v. Chalker, 966
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 12 of 32




12                     Opinion of the Court                18-11165

F.3d 1177, 1190–91 (11th Cir. 2020). We held in Chalker that the
indictment, far from being “too vague to pass muster,” instead
“specifically referred to and tracked the language of the statute on
which it was based” and “provided notice to the defendant of the
charges to be defended.” Id. at 1191 (cleaned up). What we said of
the language in Chalker holds true for the nearly identical language
at issue today.
       Francois’s argument regarding Counts Fifteen through
Nineteen, which charged the payment of healthcare kickbacks in
violation of 42 U.S.C. § 1320a-7b(b)(2)(A), fails for the same rea-
sons: namely that the indictment mirrored the statutory text and
provided Francois sufficient notice of the charges to be defended.
Counts Fifteen through Nineteen charged that Francois “did know-
ingly and willfully offer and pay any remuneration, that is, kick-
backs and bribes . . . to a person to induce such person to refer an
individual to a person for the furnishing and arranging for the fur-
nishing of any item and service for which payment may be made
in whole and in part by . . . TRICARE.” The anti-kickback statute
criminalizes “knowingly and willfully offer[ing] or pay[ing] any re-
muneration (including any kickback, bribe, or rebate) . . . to any
person to induce such person . . . to refer an individual to a person
for the furnishing or arranging for the furnishing of any item or
service for which payment may be made in whole or in part under
a Federal health care program.” 42 U.S.C. § 1320a-7b(b). The in-
dictment tracked the anti-kickback statute almost word for word.
In addition, Counts Fifteen through Nineteen charted relevant
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 13 of 32




18-11165               Opinion of the Court                       13

information for each Count, including the approximate date and
amount of the charged kickback payments. Just as we said of the
healthcare fraud indictment in Chalker, Counts Fifteen through
Nineteen “specifically referred to and tracked the language” of the
anti-kickback statute and “provided notice to [Francois] of the
charges to be defended.” Chalker, 966 F.3d at 1191 (cleaned up).
       Thus, we conclude that the indictment was legally sufficient
and that the district court did not abuse its discretion by declining
to grant Francois’s motion to dismiss.
                       B. Evidentiary Issues
                     1. Kazarian’s Testimony
       Tonge and Francois each challenge the testimony of David
Kazarian, the government’s expert witness on pharmacy practices.
Both defendants argue that Kazarian’s testimony exceeded the
scope of the government’s expert notice, while Francois separately
claims that he gave improper lay witness testimony under Federal
Rule of Evidence 701. Because Kazarian testified as an expert and
did so within the scope of the government’s notice, the district
court did not err in admitting his testimony.
       First, Francois’s challenge to Kazarian as having presented
improper lay witness testimony fails as a matter of fact. Kazarian
was properly qualified as an expert, testified as an expert at trial,
and was the subject of several objections by defense counsel based
on his testimony being constrained by the government’s expert no-
tice. At trial, Francois never objected to Kazarian’s testimony as
USCA11 Case: 18-11165        Date Filed: 11/22/2021     Page: 14 of 32




14                      Opinion of the Court                 18-11165

being improper lay opinion, instead focusing on evidentiary issues
only relevant to expert testimony. While the prosecution did plan
to elicit lay opinion from former Atlantic employees under Rule
701, it had nothing to do with Kazarian.
        Second, Tonge and Francois’s joint challenge to Kazarian’s
testimony as outside the scope of the government’s expert notice
also fails. “We review for abuse of discretion the district court’s de-
cisions regarding the admissibility of expert testimony and the reli-
ability of an expert opinion.” United States v. Barton, 909 F.3d 1323,
1330 (11th Cir. 2018) (quoting United States v. Frazier, 387 F.3d
1244, 1258 (11th Cir. 2004)). “[W]hen employing an abuse-of-dis-
cretion standard, we must affirm unless we find that the district
court has made a clear error of judgment, or has applied the wrong
legal standard.” Frazier, 387 F.3d at 1259. Specifically, we “will not
overturn an evidentiary ruling and order a new trial unless the ob-
jecting party has shown a substantial prejudicial effect from the rul-
ing.” Maiz v. Virani, 253 F.3d 641, 667 (11th Cir. 2001). “Substantial
prejudice goes to the outcome of the trial; where an error had no
substantial influence on the outcome, and sufficient evidence unin-
fected by error supports the verdict, reversal is not warranted.” Bar-
ton, 909 F.3d at 1331 (cleaned up). If a defendant does not object,
we review only for plain error. Frazier, 387 F.3d at 1268 n.21.
       The government’s expert notice provided that Kazarian
would testify on the standard practices of pharmacies like Atlantic.
Specifically, the notice highlighted two topics: (1) whether auto-
matic refilling and dispensation-by-mail without notification to or
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 15 of 32




18-11165               Opinion of the Court                       15

request by a patient was standard practice; and (2) whether phar-
macists were obligated to investigate certain “red flags” that indi-
cate a potentially invalid prescription. The government stated that
“[Kazarian] will not be opining on highly technical issues, such as
causation, medical procedures, or damages” and agreed not to ask
him to discuss “the quality or usefulness of the medications [that
Atlantic] sold.”
        On abuse of discretion review, there is no evidence that the
district court “made a clear error of judgment” or “applied the
wrong legal standard” by allowing Kazarian to explain that it would
be a red flag for a large number of differently situated patients to
receive prescriptions for the exact same dosage. See id. at 1259. At
trial, Kazarian testified over objection that an 85-year-old and 11-
year-old receiving the exact same dosage would have been a red
flag. During the remainder of Kazarian’s testimony, the defense
made only one additional overruled objection based on the scope
of the expert notice, this time dealing with Kazarian’s explanation
that the surface area-to-weight ratio differences between adults and
children would have made it unusual to see an adult and a child
receive the same dosage. In fact, the district court actually sus-
tained a defense objection preventing Kazarian from “getting into
the minutia of efficacy and the dangers to an 11-year-old girl from
having certain creams with steroids.” Each time the defense’s ob-
jection was overruled, the district court did so to allow Kazarian to
testify that a substantial similarity in dosage between patients of
different ages would have been unusual based on the general
USCA11 Case: 18-11165       Date Filed: 11/22/2021     Page: 16 of 32




16                     Opinion of the Court                 18-11165

principle that differently situated patients have different medical
needs. Because Kazarian never discussed the specific “quality or
usefulness” of the medications that Atlantic sold, his testimony on
red flags was not improperly admitted.
       Although Tonge and Francois do challenge other elements
of Kazarian’s testimony, in the absence of a contemporaneous ob-
jection we review the remainder of that testimony only for plain
error. Id. at 1268 n.21. Nothing about what was left of Kazarian’s
testimony, which explained the concept of red flags and applied it
to the facts of Atlantic’s CPC business, was plainly outside the gov-
ernment’s expert notice As such, the district court did not err in
admitting that testimony.
                     2. Francois’s Prior Arrest
       Francois separately argues that the district court abused its
discretion in admitting a stipulation between Francois and the gov-
ernment concerning a prior arrest. He claims that the evidence was
inadmissible under Federal Rule of Evidence 404(b), but the gov-
ernment argues that any error was invited by stipulation and that
the evidence was admissible to prove Francois’s knowledge and
lack of mistake.
       Assuming for the sake of argument that Francois did not in-
vite the error, we cannot say the district court abused its discretion
in admitting Francois’s prior misrepresentation to an insurance net-
work about his arrest record. This evidence pertained directly to
Francois’s knowledge and lack of mistake when he made similar
USCA11 Case: 18-11165       Date Filed: 11/22/2021     Page: 17 of 32




18-11165               Opinion of the Court                        17

misrepresentations to the government. FED R. EVID. 404(b)(2);
United States v. Delgado, 56 F.3d 1357, 1366 (11th Cir. 1995). The
government had to prove that Francois’s misrepresentations were
knowing and willful rather than the result of simple mistake or
poor management. See 18 U.S.C. § 1347; United States v. Medina,
485 F.3d 1291, 1297 (11th Cir. 2007). And the government sought
to argue that Francois acted knowingly because he had made simi-
lar misrepresentations before and had been terminated because of
it. The district court did not abuse its discretion in weighing the
probative value of this evidence against its potential prejudice.
                   C. Prosecutorial Misconduct
       Francois next argues that the district court plainly erred
when it declined to sua sponte find prosecutorial misconduct over
the course of the trial, claiming that misconduct took two forms:
(1) various remarks by the prosecution regarding Francois’s real es-
tate purchases, nickname at Atlantic Pharmacy, and communica-
tions with his wife about his work at Atlantic; and (2) government
intimidation of Jason Perlman, an attorney for one of Atlantic’s
marketers. As Francois did not object to the challenged remarks as
misconduct at trial, we review only for plain error. United States v.
Goldstein, 989 F.3d 1178, 1199 (11th Cir. 2021). On plain error re-
view, we will only reverse “when prosecutorial misconduct was so
pronounced and persistent that it permeated the entire atmosphere
of the trial.” United States v. Mueller, 74 F.3d 1152, 1157 (11th Cir.
1996). Because none of the challenged remarks were misconduct
and the district court properly addressed Francois’s witness
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 18 of 32




18                     Opinion of the Court                18-11165

intimidation allegations, we conclude that the district court did not
plainly err.
                     1. Prosecutorial Remarks
       To establish prosecutorial misconduct, a defendant must
show that the prosecution’s remarks were improper and that they
prejudicially affected the defendant’s substantial rights. United
States v. Lopez, 590 F.3d 1238, 1256 (11th Cir. 2009). “A defendant's
substantial rights are prejudicially affected when a reasonable prob-
ability arises that, but for the remarks, the outcome of the trial
would have been different. When the record contains sufficient in-
dependent evidence of guilt, any error is harmless.” Id.
        Four factors guide our analysis of whether prosecutorial re-
marks had a reasonable probability of changing the outcome of a
trial: “(1) the degree to which the challenged remarks have a ten-
dency to mislead the jury and to prejudice the accused; (2) whether
they are isolated or extensive; (3) whether they were deliberately
or accidentally placed before the jury; and (4) the strength of the
competent proof to establish the guilt of the accused.” Davis v.
Zant, 36 F.3d 1538, 1546 (11th Cir. 1994). When making this in-
quiry, we must consider “the context of the entire trial.” Lopez, 590
F.3d at 1256.
       Here, Francois challenges the government’s references to
the fact that he purchased a three-point-six million dollar home for-
merly owned by a celebrity, that his nickname at Atlantic was
“POTUS,” and that he sent a confrontational text message to his
USCA11 Case: 18-11165        Date Filed: 11/22/2021      Page: 19 of 32




18-11165                Opinion of the Court                         19

wife that discussed his work at Atlantic. None of these statements
constituted misconduct because each concerned relevant evidence
for the government’s case and did not prejudice Francois’s substan-
tial rights.
        First, the government’s references were relevant. The pros-
ecution told the jury in its opening statement that it would learn
that “Francois lived like a celebrity. . . . spent $3.6 million to buy a
home that used to be owned by Dwayne, ‘The Rock’ Johnson,” and
“was called POTUS, for President of the United States.” On cross-
examination of Francois, the government reemphasized these
facts. The prosecution also read a text message from Francois to his
wife that stated in part: “I am here with four doctors that bring me
money so go take your talk somewhere else.” Each remark was di-
rectly relevant to the criminal conduct that the government was
required to prove beyond a reasonable doubt. The fact that Fran-
cois spent millions of dollars drawn from Atlantic’s accounts to pur-
chase a home bore directly on Count Twenty-Seven (money laun-
dering) and circumstantially on fraud. Similarly, Francois’s nick-
name being “POTUS” was directly relevant to his leadership role
and knowledge of events occurring at the pharmacy, which were
essential to the prosecution’s allegations of fraudulent conduct and
conspiracy. Likewise, Francois’s message to his wife was relevant
to show that he had met directly with the doctors that generated
Atlantic’s fraudulent CPC prescriptions. That meeting bore on
Francois’s knowledge that the prescriptions Atlantic was filling,
and thus the insurance claims that it was filing, were categorically
USCA11 Case: 18-11165        Date Filed: 11/22/2021      Page: 20 of 32




20                      Opinion of the Court                  18-11165

false, which we have held to be a required element of a healthcare
fraud prosecution under Section 1347. Medina, 485 F.3d at 1297.
       Even if the prosecution’s remarks had been improper, they
would not have been reversible error because they did not preju-
dice Francois’s substantial rights. Francois testified on direct exam-
ination that his nickname was “POTUS” because he “used to snoop
around with the cameras in the pharmacy.” Another Atlantic em-
ployee testified that Francois was nicknamed “POTUS” because he
was Atlantic’s leader and that Francois bragged about purchasing a
house “that the Rock used to live in.” And Francois had the oppor-
tunity to explain his version of the facts to the jury. Lastly, the gov-
ernment used Francois’s text messages with his wife to rebut his
earlier testimony that he had “left [the promotion of Atlantic’s
CPCs to doctors and patients] all to the marketers.” On balance,
three isolated remarks, largely cumulative of other properly admit-
ted evidence, cannot be said to have “permeated the entire atmos-
phere” of a lengthy jury trial on plain error review. See Mueller, 74
F.3d at 1157.
                       2. Witness Intimidation
       Francois’s second argument for misconduct—witness intim-
idation—is also meritless. “Where defendants present evidence to
the district court that the government intimidated a defense wit-
ness a trial court must grant a hearing to determine whether the
allegations of intimidation are true.” United States v. Schlei, 122
F.3d 944, 992 (11th Cir. 1997). Here, Francois made such allegations
after Perlman retained counsel and informed Francois that he
USCA11 Case: 18-11165        Date Filed: 11/22/2021      Page: 21 of 32




18-11165                Opinion of the Court                         21

would assert his Fifth Amendment privilege if called as a witness.
The district court set an evidentiary hearing to address the issue,
but Francois withdrew his allegations before the hearing occurred,
stating that “[w]e are now withdrawing anything involving the
Perlman issue” and “in terms of other issues with Mr. Perlman, in-
cluding any allegations or anything, they are all withdrawn.” Be-
cause Francois produced no evidence, declined the district court’s
scheduled evidentiary hearing, and expressly disclaimed any previ-
ous allegations, the district court did not err. See Schlei, 122 F.3d at
991–92.
                      D. The Jury Instructions
       Tonge and Francois argue that the district court erred by
giving essentially the pattern jury instruction on healthcare fraud.
Specifically, the defendants contend that our recent decision in
United States v. Medina obligated the district court to accept a pro-
posed modification to the pattern instruction inserting a require-
ment that the government prove that “the defendant[s] knew the
claims, bills to TRICARE, identified in the indictment were, in fact,
false or fraudulent.” See 485 F.3d 1291. We disagree.
       “Reviewed for abuse of discretion, failure to give a requested
instruction is reversible only where the instruction (1) was correct,
(2) was not substantially covered by a charge actually given, and (3)
dealt with some point in the trial so important that failure to give
the requested instruction seriously impaired the defendant’s ability
to conduct his defense.” United States v. Dohan, 508 F.3d 989, 993
(11th Cir. 2007). “We will not reverse a conviction based on a jury
USCA11 Case: 18-11165        Date Filed: 11/22/2021     Page: 22 of 32




22                      Opinion of the Court                 18-11165

instruction challenge unless we are left with a substantial and ine-
radicable doubt as to whether the jury was properly guided in its
deliberations.” United States v. Clay, 832 F.3d 1259, 1310 (11th Cir.
2016) (cleaned up). A conviction will stand “when the jury instruc-
tions, taken together, accurately express the law applicable to the
case without confusing or prejudicing the jury . . . even though iso-
lated clauses may, in fact, be confusing, technically imperfect, or
otherwise subject to criticism.” Id. (cleaned up). And the Supreme
Court has explained that “in reviewing jury instructions, our task
is . . . to view the charge itself as part of the whole trial.” United
States v. Park, 421 U.S. 658, 675 (1975).
        We believe the district court’s jury instruction accurately
conveyed the requisite criminal state of mind under our healthcare
fraud precedents. Although we have held that “in a health care
fraud case, the defendant must be shown to have known that the
claims submitted were, in fact, false,” our decision in Medina stands
only for the proposition that “on the facts of [that] case . . . paying
kickbacks alone [was] not sufficient to establish health care fraud.”
Medina, 485 F.3d at 1297–98. That is, Medina required that the gov-
ernment prove a defendant’s knowledge of falsity but remained
largely silent as to the methods by which that knowledge could be
proven. Here, the court’s instruction sufficiently informed the jury
that it could convict only if it determined that Francois and Tonge
knew that their statements were false. It said that the defendants
had to act “knowingly and willfully” and “intend[] to defraud” by
making “false or fraudulent” “representations . . . about a material
USCA11 Case: 18-11165        Date Filed: 11/22/2021     Page: 23 of 32




18-11165                Opinion of the Court                        23

fact that the speaker knows is untrue or makes with reckless indif-
ference as to the truth and makes with intend to defraud.”
In United States v. Clay, we made explicit the implicit limitation in
Medina, concluding that “although the government must prove
the defendant’s knowledge of falsity, a defendant’s knowledge can
be proven in more than one way.” Clay, 832 F.3d at 1311 (cleaned
up). There, we held that a district court did not reversibly err by
giving a healthcare fraud instruction substantially identical to the
pattern instruction. Id. The Clay instruction differed from the pat-
tern only by replacing “reckless indifference” with “deliberate in-
difference,” a modification that neither Francois nor Tonge re-
quested. The district court did not abuse its discretion in denying
Tonge and Francois’s proposed modifications to the pattern jury
instruction.
                          E. Jury Coercion
        Next, Tonge and Francois argue that their jury was coerced
by an impending natural disaster. Both defendants argue that the
district court plainly erred by allowing the jury to deliberate as
Hurricane Irma approached Miami. The court did not. It allowed
the jury to continue deliberating in the face of a projected severe
weather event that was several days away. But it did not rush the
jury’s verdict, instruct the jury that they had to return a verdict be-
fore the hurricane landed, or otherwise coerce a verdict.
     Tonge and Francois argue that our decision in Lucas v.
American Manufacturing Co., 630 F.2d 291 (5th Cir. 1980),
USCA11 Case: 18-11165       Date Filed: 11/22/2021     Page: 24 of 32




24                     Opinion of the Court                 18-11165

supports their position. We disagree. In Lucas, a jury began delib-
erating with a hurricane expected to impact the courthouse within
the hour, and the judge instructed the jury that its deliberations
could last no longer than 15 minutes. Unsurprisingly, the jury
quickly returned with an incomprehensible split verdict. In re-
manding for a new trial, we explained that “[t]he imminence of [a]
hurricane might . . . require[] that the jury be sent home” but held
that “concern for the jurors’ well-being . . . does not excuse . . .
efforts to coerce a verdict.” Id. at 293.
       Tonge and Francois’s case is readily distinguishable. First,
unlike in Lucas, the jury had plenty of time to deliberate. Hurricane
Irma struck Miami several days after the verdict and more than a
week after the start of deliberations, whereas the hurricane’s arrival
in Lucas was imminent and left the jury with about forty-five
minutes for deliberations. Second, unlike in Lucas, the district
court did not charge the jury to rush to a verdict to avoid the hur-
ricane. Third, Tonge and Francois’s convictions lack the anomalies
we identified as indicia of coercion in Lucas. Id. at 293. Although
the defendants were convicted of some charges and acquitted of
others, there is no reason to believe that the court “pressure[ed] a
minority of the jurors to sacrifice their conscientious scruples for
the sake of reaching agreement.” Green v. United States, 309 F.2d
852, 854 (5th Cir. 1962). Finally, although Tonge and Francois ar-
gue that the mere act of allowing the jury to deliberate was per se
coercion, there is nothing inherently coercive about allowing a jury
USCA11 Case: 18-11165        Date Filed: 11/22/2021     Page: 25 of 32




18-11165                Opinion of the Court                        25

to begin deliberations at the close of a trial or to continue delibera-
tions that had begun a week before.
                   F. Sufficiency of the Evidence
       Lastly, both Tonge and Francois argue that the district court
erred by declining to grant a motion for judgment of acquittal un-
der Federal Rule of Criminal Procedure 29 based on the insuffi-
ciency of the evidence. Because the government presented over-
whelming evidence that both defendants were knowing and willful
participants in a complex scheme to defraud federal insurance pro-
grams by paying healthcare kickbacks, we disagree.
       As an initial matter, Tonge and Francois have waived suffi-
ciency arguments regarding several counts of their convictions.
Although Tonge correctly notes that his Rule 29 motion covered
every count, his briefing completely ignores many of those counts,
instead focusing only on whether there was sufficient evidence to
convict on Counts One and Three through Thirteen. We have con-
sistently held that an appellant abandons an argument when his
briefing merely references the argument in passing and contains no
substantive discussion of the issue. Zhou Hua Zhu v. U.S. Att’y
Gen., 703 F.3d 1303, 1316 n.3 (11th Cir. 2013); Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681–83 (11th Cir. 2014). By pre-
senting argument on sufficiency only as to certain counts, Tonge
has abandoned any sufficiency challenges to all others. The same
result obtains to Francois, who only argues that there was insuffi-
cient evidence to convict on Counts One through Nineteen. On
review of the properly challenged counts, we conclude that the
USCA11 Case: 18-11165         Date Filed: 11/22/2021       Page: 26 of 32




26                       Opinion of the Court                    18-11165

government presented evidence more than sufficient to allow a
reasonable jury to convict.
        To support a conviction under the healthcare fraud statute,
the government must prove that a defendant “knowingly and will-
fully execute[d] . . . a scheme or artifice . . . (1) to defraud any health
care benefit program; or (2) to obtain, by means of false or fraudu-
lent pretenses, representations, or promises, any of the money or
property owned by, or under the custody or control of, any health
care benefit program, in connection with the delivery of or pay-
ment for health care benefits, items, or services.” 18 U.S.C. § 1347.
We have explained that “in a health care fraud case, the defendant
must be shown to have known that the claims submitted were, in
fact, false.” Medina, 485 F.3d at 1297.
       To convict the defendants of paying healthcare kickbacks,
the government had to prove that they “knowingly and willfully
offer[ed] or pa[id] any remuneration (including any kickback, bribe,
or rebate) directly or indirectly, overtly or covertly, in case or in
kind to any person to induce such person . . . to refer an individual
to a person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part
under a Federal healthcare program.” 42 U.S.C. § 1320a-
7b(b)(2)(A). “Willful conduct under the Anti-Kickback statute
means that the act was committed voluntarily and purposely, with
the specific intent to do something the law forbids, that is with a
bad purpose, either to disobey or disregard the law.” United States
v. Nerey, 877 F.3d 956, 969 (11th Cir. 2017) (explaining that
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 27 of 32




18-11165               Opinion of the Court                       27

“attempts to hide . . . illegal kickbacks” were evidence of willful-
ness). But a defendant “need not have known that a specific referral
arrangement violated the law” to be properly convicted. United
States v. Sosa, 777 F.3d 1279, 1293 (11th Cir. 2015).
        To support a conviction for conspiracy, the government had
to prove: “(1) that a conspiracy existed; (2) that the defendant knew
of it; and (3) that the defendant, with knowledge, voluntarily joined
it.” United States v. Vernon, 723 F.3d 1234, 1273 (11th Cir. 2013).
Circumstantial evidence alone can prove agreement, including
“where the circumstances surrounding a person’s presence at the
scene of conspiratorial activity are so obvious that knowledge of its
character can fairly be attributed to him” and the defendant com-
mits acts in furtherance of the conspiracy. Id. at 1273–74.
       The government’s theory of Counts One through Nineteen
was that Atlantic stole millions of dollars from TRICARE and the
FEHBP by knowingly and willfully conspiring to pay illegal kick-
backs and submit fraudulent insurance claims. Each claim to
TRICARE or the FEHBP had to satisfy three requirements: (1) the
claim had to come from an in-network pharmacy; (2) the benefi-
ciary had to be charged a co-payment; and (3) the underlying pre-
scription had to be valid, meaning that the prescribing physician
must have examined the patient, the prescription must have been
medically necessary, and the patient must have received the pre-
scription in a state where the pharmacy was licensed to do business.
Although none of Atlantic’s CPC claims satisfied these require-
ments, Francois and Tonge’s misrepresentations enabled it to
USCA11 Case: 18-11165        Date Filed: 11/22/2021      Page: 28 of 32




28                      Opinion of the Court                  18-11165

collect over thirty-one million dollars in claims based on fraudulent
prescriptions.
        First, the prosecution produced evidence that Atlantic was
admitted to Express Scripts’s network and received a DEA registra-
tion solely based on Francois’s misrepresentations about himself
and his pharmacy. Were those misrepresentations never made, At-
lantic would have been foreclosed from filing a single fraudulent
CPC claim. Francois told the government that his sister owned At-
lantic, that his DEA license had never been suspended, that he had
never filed for bankruptcy or been arrested, and that Atlantic had
never paid more than $25,000 to a subcontractor. Every one of
these representations was false. In fact, Francois owned Atlantic,
his DEA license had been suspended, he had previously been ar-
rested and filed for bankruptcy, and Atlantic had paid millions of
dollars to subcontractors as part of its efforts to market its products.
Francois knew that these misrepresentations were material be-
cause he had previously been terminated by Humana after it dis-
covered evidence of the same misrepresentations underlying its re-
lationship with Atlantic. Humana’s termination letter described
Francois’s lies in excruciating detail, yet Francois repeated them to
the DEA and Express Scripts in order to gain access to TRICARE
and the FEHBP.
       Second, the jury was presented sufficient evidence to con-
clude that Tonge and Francois knew the prescriptions underlying
Atlantic’s CPC claims were invalid and the fruit of a complex sys-
tem of healthcare kickbacks. Atlantic’s CPC business relied on
USCA11 Case: 18-11165      Date Filed: 11/22/2021    Page: 29 of 32




18-11165               Opinion of the Court                      29

marketing contracts that exchanged kickbacks for fraudulent pre-
scriptions. The jury could find that Tonge and Francois knew about
those contracts because their co-conspirators testified extensively
that both men negotiated them and were intimately involved in
their performance. See United States v. Broadwell, 870 F.2d 594,
601 (11th Cir. 1989) (“Testimony of a co-conspirator, even if uncor-
roborated, is sufficient to support a conviction.”). Tonge changed
the chemical formula of the CPCs that Atlantic asked PGRX to pre-
scribe to maximize profits, modified PGRX prescriptions after they
were delivered, and sent PGRX pre-filled prescriptions for its doc-
tors to sign and return. Tonge asked Mark Messenger, one of
PGRX’s doctors, to leave the company and work directly for Atlan-
tic, promising an improved kickback as an incentive. He also en-
couraged Messenger to bring his colleagues with him in exchange
for even more money. Meanwhile, Francois knew that at least
some of DIRIV’s prescriptions were fraudulent because a doctor
personally called to explain that an assistant had forged his signa-
ture. Yet Francois continued to do business with DIRIV and fill
forged prescriptions from the same physician’s office. During ne-
gotiations with RX, Tonge stated that Atlantic would not pay more
than forty percent in kickbacks, even for a “high volume” marketer
that promised that its business was “all TRICARE.” Everyone in-
volved in the RX negotiations understood that the arrangement re-
lied on the Simsirs having “a doctor who would write just about
anything.” Once the fruit of these negotiations—hundreds of fraud-
ulent CPC prescriptions—arrived at the pharmacy, Tonge pro-
cessed them and submitted claims to Express Scripts despite lacking
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 30 of 32




30                     Opinion of the Court                18-11165

the required pharmaceutical training. And after Express Scripts ap-
proved a claim, Francois certified the prescriptions and Atlantic im-
properly dispensed the CPCs, oftentimes by mailing medications
to states where it was not licensed to do business.
       Throughout their time at Atlantic, Tonge and Francois took
numerous steps to minimize their losses and conceal their fraud.
Atlantic implemented a policy to convince troubled patients that
they should keep the medications Atlantic had sent them by waiv-
ing mandatory co-payments. Tonge knew that this practice was il-
legal and made a written record memorializing that knowledge but
participated in the scheme regardless. Sonsoles Simsir testified that
Francois requested that RX pay kickbacks in cash, and another co-
conspirator testified to repeated conversations where he was ad-
monished to stop a doctor from publicly saying that Atlantic owed
him money. Later, Francois would lie to investigators in an effort
to prevent evidence from being collected, work with Tonge to ask
the Simsirs to destroy evidence outside of Atlantic’s direct control,
and demand that Lee lie to protect him. At the same time, Tonge
was deleting emails from an account that he used to conduct phar-
macy business.
       Despite the defendants’ attempts at concealment, the fraud
at Atlantic was open and obvious. Multiple employees understood
that something was rotten in South Florida, and at least one phar-
macist quit rather than be party to what he viewed as obviously
criminal conduct. Throughout, Francois led the pharmacy as if this
was business as usual, including making the decision to certify CPC
USCA11 Case: 18-11165       Date Filed: 11/22/2021    Page: 31 of 32




18-11165               Opinion of the Court                       31

prescriptions as valid that a former employee had refused to sign
off on. At trial, Kazarian explained that the whole of Atlantic’s CPC
business was one giant red flag, such that any reasonable pharma-
cist would have assumed that the prescriptions were invalid and
that someone was being paid. Francois, the owner and pharmacist-
in-charge, saw all of this and knew exactly what it meant, admitting
that Atlantic’s CPC business was “all show.” See Sosa, 777 F.3d at
1293 (explaining that “the giving or taking of kickbacks for medical
referrals is hardly the sort of activity a person might expect to be
legal”); Vernon, 723 F.3d at 1267 (stating that the jury “could have
inferred that [the defendant’s] position as CEO of Medfusion re-
quired that he familiarize himself with significant statutes regulat-
ing the pharmaceutical industry, including the Anti–Kickback stat-
ute”) And finally, Francois testified that he did not know that the
claims were false or that Atlantic was paying kickbacks. The jury
was within its rights to disbelieve his testimony as to both asser-
tions. See United States v. Mateos, 623 F.3d 1350, 1362 (11th Cir.
2010) (explaining that “a defendant who chooses to testify runs the
risk that the jury will disbelieve her testimony, and runs the risk
that if disbelieved the jury might conclude the opposite of her tes-
timony is true”) (cleaned up).
      We conclude that the jury received sufficient evidence to
convict Tonge and Francois on each of the challenged counts.
USCA11 Case: 18-11165        Date Filed: 11/22/2021   Page: 32 of 32




32                    Opinion of the Court                18-11165

                       IV.      Conclusion

      For the foregoing reasons, Tonge and Francois’s convictions
and sentences are AFFIRMED.